Exhibit 10.1
 
SEPARATION AGREEMENT AND GENERAL RELEASE

 
This Separation Agreement and General Release (the "Agreement") is made as of
March 22, 2013 (the “Termination Date”) by and between Glowpoint, Inc. (the
"Company") and Alp Tolga Sakman ("Employee").
 
WHEREAS, Employee and the Company are parties to that Employment Agreement dated
as of August 22, 2012 (the “Employment Agreement”); and
 
WHEREAS, the Company and Employee have reached certain agreements regarding the
rights and obligations of the Company and Employee after the Effective Date.
 
NOW, THEREFORE, in consideration of the promises and of the mutual covenants
contained herein, and for other good and valuable consideration as described
herein, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
 
1. Termination of Employment.
 
Employee has been employed by the Company since July 11, 2011, most recently as
Chief Financial Officer and Senior Vice President, Corporate Development.  By
mutual agreement, March 22, 2013 will be Employee’s last day of employment.
 
2. Separation Benefits and Accrued Wages.
 
(a) Provided Employee (i) has not revoked his acceptance of this Agreement,
(ii) has returned all Company Property (as defined below) on or before the
Termination Date, (iii) is in full compliance with the terms of this Agreement
and the Employment Agreement, then the Company shall provide Employee with the
following benefits (collectively, the “Separation Benefits”):
 
(i) Cash severance payments equal to six (6) months of his current base salary
(the “Severance”), which severance shall be paid as salary continuation for a
period of six months in accordance with the Company’s regular payroll
practices.  For purposes of administrative convenience the first such payment
will be made on April 15, 2013,(for the payroll period commencing April 1,
2013), all such payments (the “Severance Payments”) shall be less applicable
taxes;
 
(b) Notwithstanding the foregoing and even if Employee revokes this Agreement,
the Company shall pay Employee all due and accrued wages and eight (8) days of
unused paid-time-off, as a lump sum on March 31, 2013.
 
(c) Employee has previously been granted certain stock awards and options, all
of which have been forfeited as a result of Employee’s termination of
Employment.
 
(d) Employee acknowledges and agrees that the Company does not make any
representation or warranty as to whether the Separation Benefits satisfy the
provisions of Section 409A of the Internal Revenue Code of 1986, as amended.
 
(e) For purposes of this Section 2, the term “Company Property” shall mean all
Company property and all material or documents containing confidential
information (as defined in Section 5 of the Employment Agreement), including,
without limitation, keys, credit cards, video conferencing equipment, card
access to any Company building, customer lists, computers, reports, files,
memoranda, records and software, computer access codes or disks and
instructional manuals, internal policies, and other similar materials or
documents which Employee  received or prepared or helped prepare in connection
with his employment with the Company, but specifically excluding the Apple
laptop computer currently in Employee’s possession, ownership of which Company
shall transfer and convey to Employee as of the Termination Date, provided all
Company specific information has been removed from its memory and access to
non-public company information has been removed.

 
-1-

--------------------------------------------------------------------------------

 
 
3. Release of the Company.
 
(a) Release.  Employee, his heirs, legal representatives and assigns
(collectively, "Releasor") hereby waives, releases and forever discharges, and
will not file or permit to be filed against the Company and its stockholders,
directors, officers, agents, representatives, investors, employees and
affiliates (separately and collectively, the "Company") any and all claims,
counterclaims, demands, actions, causes of action, suits or liabilities of any
nature whatsoever, whether known or unknown, which Releasor ever had, now has or
hereafter can, shall or may have against the Company, for, upon, or by reason of
any matter, cause or thing whatsoever, including, without limitation, the
Employment Agreement, (collectively, the “Claims”) arising from the beginning of
the world to the Effective Date (the “Release”).
 
(b) Claims Included in this Release.  Releasor acknowledges that by executing
this Release, Releasor is releasing any and all claims, whether or not related
to Releasor's employment, including, without limitation, any form of legal
claim, charge, complaint or any other form of action against the Company seeking
any form of relief, including, without limitation, equitable relief (whether
declaratory, injunctive or otherwise), the recovery of any damages or any other
form of monetary recovery whatsoever (including, without limitation, back pay,
front pay, compensatory damages, emotional distress damages, punitive damages,
attorneys' fees and any other costs) (collectively, "Claims") against the
Company, for any alleged action, inaction or circumstance existing or arising
through the date Releasor signs this Release.  Without limiting the foregoing
general waiver and release, Releasor specifically releases the Company from (and
the Release is expressly deemed to include) any Claim arising from or related to
Releasor's employment relationship with the Company or the termination thereof,
including, without limitation:
 
(i) Claims under any state or federal discrimination, fair employment practices
or other employment related statute, regulation or executive order prohibiting
discrimination or harassment based upon any protected status, including, without
limitation, race, national origin, age, gender, marital status, disability,
veteran status or sexual orientation.  Without limitation, specifically included
in this paragraph are any Claims arising under:  the Age Discrimination in
Employment Act, as amended; the Older Worker Benefits Protection Act; Title VII
of the Civil Rights of 1964, as amended; Sections 1981 through 1988 of Title 42
of the United States Code; the Civil Rights Act of 1991; the Americans with
Disabilities Act; the Rehabilitation Act; the Family and Medical Leave Act; the
Fair Labor Standards Act; the Worker Adjustment and Retraining Notification Act;
the National Labor Relations Act; the Fair Credit Reporting Act; the Uniformed
Services Employment and Reemployment Act; the Employee Polygraph Protection Act;
the Immigration Reform Control Act; the retaliation provisions of the
Sarbanes-Oxley Act of 2002; the New Jersey Law Against Discrimination; the New
Jersey Conscientious Employee Protection Act; the New Jersey Family Leave Act;
the New Jersey Genetic Privacy Act; the New Jersey Fair Credit Reporting Act;
and any similar or other federal or state statute;
 
(ii) Claims under any other state or federal employment related statute,
regulation or executive order relating to wages, hours or any other terms and
conditions of employment.  Without limitation, specifically included in this
paragraph are any Claims arising under:  the Fair Labor Standards Act; the Equal
Pay Act; the Occupational Safety and Health Act; the Employee Retirement Income
Security Act of 1974, as amended (excluding claims for accrued, vested benefits
under any employee benefit plan of Glowpoint in accordance with the terms of
such plan and applicable law); the Consolidated Omnibus Budget Reconciliation
Act of 1985 (COBRA); the New Jersey Wage and Hour Law; the New Jersey Equal Pay
Law; the New Jersey Occupational Safety and Health Law; the New Jersey Smokers’
Rights Law; ; the retaliation provisions of the New Jersey Workers’ Compensation
Law; and any similar or other federal or state statute; and
 
(iii) Claims under any state or federal common law theory, including, without
limitation, wrongful discharge, breach of express or implied contract,
including, without limitation, any written offers of employment or employment
agreements between Releasor and the Company, and all stock option or other
equity compensation agreements or plans, promissory estoppel, unjust enrichment,
breach of a covenant of good faith and fair dealing, violation of public policy,
defamation, interference with contractual relations, intentional or negligent
infliction of emotional distress, invasion of privacy, misrepresentation,
deceit, fraud or negligence including, without limitation, any claims asserted
or purported to be asserted on behalf of the Company as a shareholder arising
through the Effective Date.

 
-2-

--------------------------------------------------------------------------------

 
 
(c) Claims Not Included in this Release. This Release shall not be construed to
release any Claims accruing after the Effective Date.  Furthermore, nothing in
this Release shall be construed to prevent Releasor from filing a claim with an
administrative agency charged with the investigation of or enforcement of
discrimination laws, nor shall Releasor be prevented from participating or
assisting in the investigation of such claims.  However, in such event, the
Company shall be permitted to rely upon this Release in all respects.
 
(d) Acknowledgment and Delivery of Consideration.  Employee acknowledges and
agrees that, but for providing this Release, Employee would not be receiving the
consideration in the form of the Separation Benefits.
 
(e) Advice to Seek Counsel/Understanding the Terms of this Release.  It is the
Company's desire and intent to make certain that Employee fully understands the
provisions and effects of this Release.  To that end, Employee expressly
acknowledges and agrees that he has had ample opportunity to consult with an
advisor for the purpose of reviewing the terms of this Release and his execution
of this Agreement was completely voluntary.  Employee acknowledges that he
understands the meaning and effect of this Release; he has had reasonable and
sufficient time to review this Release, discuss it with a legal advisor, and is
voluntarily signing it without duress or coercion on the date set forth above.
 
4. No Payments Due/Consideration.
 
(a) Employee acknowledges that, except as specifically provided in this
Agreement, no wages or any other reimbursements, buyouts or other payments of
any kind or nature whatsoever are due to him from the Company.
 
(b) Employee acknowledges that the Severance Payments are mutually agreed
payment to which Employee might not otherwise be entitled and which is not
normally provided by the Company, but is being given as special consideration
for this Agreement.
 
(c) Employee represents and warrants that he is not aware of any material
non-public information concerning the Company, its business or its affiliates
that he has not disclosed to the Company prior to the date of this Agreement or
that is required to be disclosed by the Company in its filings under the
Securities Exchange Act of 1934 with the Securities and Exchange Commission and
that has not been so disclosed.
 
(d) Employee has contemporaneously executed a certification confirming the
provisions of Section 4 (c) of this Agreement.
 
5.  
Noncompetition, Non-Solicitation and Non-Disparagement

 
5.1           Noncompetition.  Employee acknowledges that in the course of his
employment with the Company he served as a member of the Company’s senior
management and became familiar with the Company’s trade secrets and with other
Confidential Information and that his services had a special, unique and
extraordinary value to the Company.  Therefore, Employee agrees that, during the
Service Term and for a period ending on September 22, 2013 (the “Non-compete
Period”), Employee shall not (except on behalf of the Company or with the prior
written consent of the Company), within the Restricted Territory (as defined
below), (a) directly or indirectly own (except ownership of less than 5% of any
class of securities which are listed for trading on any securities which are
listed for trading on any securities exchange or which are traded in the
over-the-counter market), manage, control, participate in, consult with, render
services for, or in any manner engage in the operation of a video network, video
in the Cloud, managed service, video conference suites or audio or video
bridging services company or any competition of any material business conducted
by the Company during the Service Term or (b) own, manage, control, participate
in, consult with, render services for or in any manner engage in or represent
any business that is competitive with the business of the Company or any product
of the Company, as such business is conducted as of the date of the Agreement or
is conducted during the Non-Compete Period.  As used in this Agreement, the term
“Restricted Territory” means the continental United States.

 
-3-

--------------------------------------------------------------------------------

 
 
5.2 Nonsolicitation.  During the Non-compete Period, Employee shall not directly
or indirectly through another person or entity (i) induce or attempt to induce
any employee of the Company to leave the employ of the Company, or in any way
interfere with the relationship between the Company and any employee thereof, or
(ii) induce or attempt to induce any customer, supplier, licensee or other
business relation of the Company to cease doing business with, or modify its
business relationship with, the Company, or in any way interfere with or hinder
the relationship between any such customer, supplier, licensee or business
relation and the Company.
 
5.3 Non-Disparagement.  Employee on the one hand, and the Company on behalf of
its senior executives and directors on the other, each represent that they will
not disparage the other, nor will the parties make or solicit any comments,
statements, or the like to the media or others that may be considered derogatory
or detrimental to the good name or reputation of the other.  For purposes of
this Agreement, the term “disparage” shall mean any statement or representation
that, directly or by implication, tends, in the minds of a reasonable audience,
to create a negative impression about the subject of the statement or
representation.
 
5.4 Confidentiality.
 
Employee agrees not to disclose, either directly or indirectly, any information
whatsoever regarding the existence or substance of this Agreement including
specifically any of the terms of any monies paid hereunder.  This nondisclosure
includes, but is not limited to, members of the media, present and former
employees of the Company and other members of the public, but does not include
an attorney or accountant or tax preparation service or financial advisor with
whom Employee chooses to consult or seek advice regarding any aspect of this
Agreement.  The making of this Agreement is not intended, and shall not be
construed, as an admission that the Company has violated any federal, state or
local law, ordinance or regulation, breached any contract, or committed any
wrong whatsoever against Employee.  Further, this Agreement shall not be
admissible in any proceeding, except to enforce the terms set forth herein.
 
6. Survival of Certain Employment Obligations.
 
Notwithstanding the covenants set forth in this Agreement, Employee shall
observe Employee's post-employment covenants set forth in Sections 4, 5, 6 and 7
of the August 22, 2012 Employment Agreement and in the Non-Disclosure Agreement
executed by Employee on July 13, 2011.
 
7. Governing Law.
 
This Agreement shall be governed by the laws of the State of New Jersey and the
parties in any action arising from this Agreement, including any claim of
statutory discrimination, shall be submitted to arbitration that will be held in
Newark, New Jersey, before a mutually agreed upon single arbitrator licensed to
practice law and on the employment-arbitration panel of the American Arbitration
Association (“AAA”).  The arbitrator shall follow the rules and procedures then
in effect for the AAA from which he/she has been selected; and he/she shall have
authority to award or grant legal, equitable, and declaratory relief.  For
injunctive relief, it is agreed that a court of competent jurisdiction in the
State of New Jersey, County of Essex may also entertain an application by either
party.  Any award of the arbitrator shall be final and binding, subject only to
any right of appeal or vacatur that is available under applicable law.  Employee
hereby agrees that the existence of any such arbitration, as well as any
decision, award or settlement and the terms thereof shall be confidential and
shall not be disclosed to any third party except as required by law and except
to Employee’s immediate family, attorney, financial advisor and tax advisor, and
only then after securing their consent to keep such information confidential.

 
-4-

--------------------------------------------------------------------------------

 
 
8. Miscellaneous.
 
(a) Employee acknowledges that all of the agreements and warranties set forth
above are material terms of this Agreement without which the Company would not
provide the payments and other benefits discussed in this Agreement.  In
addition to any other remedy available to the Company, in the event that
Employee files a lawsuit or administrative charge relating to any claim released
in this Agreement or materially violate one or more of these agreements and
warranties, Employee agrees that any remaining payment obligations from the
Company to Employee are null and void and, to the maximum extent permitted by
law, that Employee must return to the Company all sums paid and other
consideration granted to Employee pursuant to this Agreement.  Employee further
agrees that, if it is determined by a court or arbitrator that Employee has
materially breached any of the agreements and warranties above, the Company
shall also be entitled to recover from Employee all costs and reasonable
attorneys’ fees incurred as a result of its attempts to redress such breach or
to enforce its rights and protect its legitimate interests.
 
(b) The parties agree that no changes to this Agreement will be effective unless
made in writing and signed by all parties wherein specific reference is made to
this Agreement.  This Agreement sets forth the entire agreement between the
parties regarding the matters addressed hereto and fully supersedes any prior
agreements or understandings between the parties specifically including but not
limited to the August 22, 2012 Employment Agreement and the July 13, 2011
non-Disclosure Agreement (except as specifically set forth in this Agreement);
provided that in the event of a conflict between the terms of this Agreement and
that of the Employment Agreement, this Agreement shall govern.  Employee also
acknowledges that in deciding to enter into this Agreement, he has not received
and is not relying on any representations, promises, or assurances of any kind
other than those expressly set forth in writing in this Agreement.  In the event
that any provision of this Agreement is held to be void or unenforceable by a
court of competent jurisdiction, the remaining provisions of this Agreement will
nevertheless be binding upon the parties as though the void or unenforceable
part had been deleted.  This Agreement is binding upon, and shall inure to the
benefit of, the parties and their respective heirs, executors, administrators,
successors, and assigns, including the Company’s successor entity in the event
of a sale or other change in control of the Company.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.


Glowpoint, Inc.
By:  /s/ Steven B. Peri
Name:  Steven B. Peri
Title:  EVP & General Counsel
Alp Tolga Sakman
By:  /s/ Alp Toga Sakman 
Name:  Alp Tolga Sakman
Date:  3/22/13                                           